EXHIBIT 10.9


















WOLVERINE WORLD WIDE, INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN



















--------------------------------------------------------------------------------


TABLE OF CONTENTS


       

Page

       

ARTICLE 1 - Establishment of Plan

1

         

1.1

Establishment of Plan

1

 

1.2

Employer; Company

1

 

1.3

Rabbi Trust

1

 

1.4

Effective Date

1

   

ARTICLE 2 - Definitions

2

         

2.1

Employee

2

 

2.2

Pension Plan

2

 

2.3

Plan Year

2

 

2.4

Present Value

2

 

2.5

Spouse/Married

2

 

2.6

Surviving Spouse

2

   

ARTICLE 3 - Participant

3

         

3.1

Designation as Participant

3

 

3.2

Inactive Participant Status

3

   

ARTICLE 4 - Contributions/Funding

4

         

4.1

Amount

4

 

4.2

No Relationship to Benefits

4

 

4.3

Unfunded Plan

4

 

4.4

Unsecured Creditor Status

4

   

ARTICLE 5 - Amount of Benefits

5

         

5.1

Retirement Benefits

5

   

(a)

Annual Benefit

5

   

(b)

Before Age 65

6

   

(c)

Annual Pension Benefit

6

 

5.2

Death

7

   

(a)

Before Commencement of Benefits

7

   

(b)

After Retiring

7

 

5.3

Disability

7




--------------------------------------------------------------------------------


   

(a)

Disabled Defined

7

   

(b)

Benefit if Participant Becomes Disabled Before Retiring

7

 

5.4

Minimum Benefit

8

   

(a)

Difference - Additional Benefit

8

   

(b)

Determinations

8

   

ARTICLE 6 - Forfeiture

10

         

6.1

Misconduct

10

 

6.2

Competitive Activity

10

 

6.3

Insurance Related

10

   

ARTICLE 7 - Payment of Benefits

11

         

7.1

Event of Distribution

11

 

7.2

Form of Payment

11

   

(a)

Presumed Method

11

   

(b)

Optional Methods

11

   

(c)

Lump Sum

11

 

7.3

Calculation

12

 

7.4

Time of Payment - Retirement

12

   

(a)

At or After Age 65

12

   

(b)

Age 55 to 65

12

   

(c)

Lump Sum

12

   

(d)

Delayed Payment

12

 

7.5

Time of Payment - Death

12

   

(a)

Spouse

12

   

(b)

Payment to Beneficiary

13

   

(c)

Beneficiary

13

   

(d)

Payment to Estate

13

   

(e)

Withholding Taxes

13

   

(f)

Generation-Skipping Transfer Tax

13

   

ARTICLE 8 - Administration

14

         

8.1

Duties, Powers, and Responsibilities of the Employer

14

   

(a)

Required

14

   

(b)

Discretionary

14

 

8.2

Employer Action

14

 

8.3

Plan Administrator

15

 

8.4

Duties, Powers, and Responsibilities of the Administrator

15




-ii-

--------------------------------------------------------------------------------


   

(a)

Plan Interpretation

15

   

(b)

Participant Rights

15

   

(c)

Claims and Elections

15

   

(d)

Benefit Payments

15

   

(e)

Administrative Information

15

   

(f)

Recordkeeping

15

   

(g)

Reporting and Disclosure

15

   

(h)

Advisers

15

   

(i)

Other Powers and Duties

16

 

8.5

Claims Procedure

16

   

(a)

Initial Determination

16

   

(b)

Method

16

   

(c)

Further Review

16

   

(d)

Redetermination

16

 

8.6

Participant's Responsibilities

16

   

ARTICLE 9 - Investment and Administration of Assets

17

         

9.1

Rabbi Trust

17

 

9.2

Insurance

17

 

9.3

Available to Creditors

17

 

9.4

No Trust or Fiduciary Relationship

17

 

9.5

Benefit Payments

17

   

ARTICLE 10 - Special Change in Control Benefit

18

         

10.1

Benefit

18

   

(a)

Standard Benefit

18

   

(b)

Minimum Benefit

18

 

10.2

Definitions

18

 

10.3

Method of Payment

25

 

10.4

Successor Obligations in Change of Control Situation

25

 

10.5

Reimbursement of Expenses

25

   

ARTICLE 11 - General Provisions

26

         

11.1

Amendment; Termination

26

 

11.2

Employment Relationship

26

 

11.3

Confidentiality and Relationship

26

 

11.4

Rights Not Assignable

27

 

11.5

Construction

27




-iii-

--------------------------------------------------------------------------------


 

11.6

Governing Law

27




















-iv-

--------------------------------------------------------------------------------


WOLVERINE WORLD WIDE, INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN


          Wolverine World Wide, Inc. ("Wolverine") hereby adopts the Wolverine
World Wide, Inc. Supplemental Executive Retirement Plan, a supplemental
nonqualified plan for a select group of management personnel employed by
Wolverine and any subsidiary of Wolverine.

ARTICLE 1

Establishment of Plan


1.1          Establishment of Plan.

          This Plan is a supplemental, nonqualified Plan and is intended to be a
Plan for a select group of management and highly compensated employees of
Wolverine and affiliates of Wolverine. This Plan is intended to be a Plan
described in Sections 201(2), 301(a)(3), and 401(a)(1) of the Employee
Retirement Income Security Act of 1974, as amended ("ERISA"). As a supplemental
nonqualified executive retirement program it is not subject to limitations in
the Internal Revenue Code applicable to benefits provided through a qualified,
tax-exempt employee benefit plan established under Section 401(a) of the
Internal Revenue Code of 1986, as amended ("Code").

1.2          Employer; Company.

          "Employer" and "Company" mean Wolverine World Wide, Inc. and any
affiliate of Wolverine World Wide, Inc. which has adopted this Plan with the
consent of Wolverine World Wide, Inc.

1.3          Rabbi Trust.

          This Plan may be funded by contributions to a "Rabbi" trust which does
not alter the "unfunded," nonqualified status of the Plan for federal tax
purposes.

1.4          Effective Date.

          The "Effective Date" of this Plan is March 6, 2001. Each Plan
provision applies until the effective date of an amendment of that provision.




--------------------------------------------------------------------------------


ARTICLE 2

Definitions


2.1          Employee.

          "Employee" means an individual employed by the Employer who receives
compensation for personal services performed for the Employer that is subject to
withholding for federal income tax purposes.

2.2          Pension Plan.

          "Pension Plan" means the Wolverine Employees' Pension Plan, a
qualified, tax-exempt defined benefit pension plan established and maintained by
Wolverine under Code Sections 401(a) and 501(a).

2.3          Plan Year.

          "Plan Year" means the 12-month period beginning each January 1.

2.4          Present Value.

          "Present Value" means the present value as computed under the Pension
Plan as of the end of the most recently completed Plan Year, but using the GATT
30-year Treasury interest rate.

2.5          Spouse/Married.

          "Spouse" means the husband or wife to whom the Participant is married
on the date the benefit is scheduled to be paid, or payment is scheduled to
begin. The legal existence of the marital relationship shall be governed by the
law of the state or other jurisdiction of domicile of the Participant.

2.6          Surviving Spouse.

          "Surviving Spouse" means the Spouse of the Participant at the time of
the Participant's death who survives the Participant. If the Participant and
Spouse die under circumstances which prevent ascertainment of the order of their
deaths, it shall be presumed for this Plan that the Participant survived the
Spouse.




-2-

--------------------------------------------------------------------------------


ARTICLE 3

Participant


3.1          Designation as Participant.

          Only management and highly compensated Employees shall be eligible to
participate in this Plan.

          Wolverine shall designate eligible Employees who shall become
participants ("Participant"). The designation shall be made in writing, and
shall become effective when both the Employer and the Employee have signed a
Participation Agreement in the form attached as Exhibit "A." A designated
eligible Employee shall become a Participant on the date specified in the
Participation Agreement.

3.2          Inactive Participant Status.

          The Administrator may notify an Employee Participant in writing at any
time that the Participant is being converted to Inactive Participant status. An
Employee Participant will not accrue additional Years of Service under this Plan
after the date of such notice, unless the Participant is subsequently designated
as a Participant under Section 3.1.



















-3-

--------------------------------------------------------------------------------


ARTICLE 4

Contributions/Funding


4.1          Amount.

          The Employer is not required to make contributions to fund the
benefits under this Plan. The Employer may make contributions sufficient to
prevent an unfunded liability from adversely affecting financial disclosures
required under generally accepted accounting principles and to provide
reasonable anticipated benefits under this Plan. Employees shall not make any
contributions under this Agreement.

4.2          No Relationship to Benefits.

          The benefits provided by this Agreement shall be separate from and
unrelated to any contributions made by Employer (including but not limited to
assets held in a trust created under Article IX of this Plan, if any).

4.3          Unfunded Plan.

          This shall be an unfunded Plan within the meaning of ERISA and the
Code. Benefits payable under this Plan constitute only an unsecured contractual
promise to pay in accordance with the terms of this Plan by the Employer.

4.4          Unsecured Creditor Status.

          A Participant shall be an unsecured general creditor of the Employer
as to the payment of any benefit under this Plan. The right of any Participant
or Beneficiary to be paid the amount promised in this Plan shall be no greater
than the right of any other general, unsecured creditor of the Employer.











-4-

--------------------------------------------------------------------------------


ARTICLE 5

Amount of Benefits


5.1          Retirement Benefits.

          A Participant who has 5 Years of Service after the earlier of
execution of a Participation Agreement under this Plan or a Deferred
Compensation Agreement, or who has reached age 65 before Retiring, will be
entitled to a benefit computed under this Section, unless the benefit is
forfeited under Article 6. For purposes of this Article 5, the terms "Retiring"
or "Retire" shall include any termination of the Participant's status as an
Employee of the Employer.

          (a)          Annual Benefit. The "Annual Benefit" under this Plan will
be an amount computed by multiplying that percentage of the Participant's
Average Earnings which is designated in the Participation Agreement ("Designated
Percentage") by the Participant's Years of Service. The Annual Benefit shall be
reduced by the Participant's Annual Pension Benefit (as defined in 5.1(c)
below). Further, if the Participant elects pre-age 65 payment, the Annual
Benefit shall be reduced as provided in 5.1(b) below.

>           (i)          Earnings. "Earnings" means Earnings as computed under
> the Pension Plan, excluding:

>           (A) Long-Term Incentive Plan. Any amounts paid to the Participant
> under the Wolverine Executive Long Term Incentive (Three Year) Plan or any
> comparable long-term bonus Plan, and

>           (B) Severance Payments. Any payments to the Participant under any
> severance agreement or policy.

>           (ii)          Average Earnings. "Average Earnings" means the average
> of a Participant's Earnings for the Participant's four consecutive highest
> earnings calendar years of the most recent ten consecutive Years of Service
> immediately prior to the date on which the Participant Retires, except that
> Years of Service during which a Participant receives a disability benefit
> under Section 5.3 of this Plan will be omitted from the calculation of Average
> Earnings if doing so will produce higher Average Earnings. In computing
> Average Earnings, a Participant's earnings for the calendar year of retirement
> or earlier termination of employment shall be annualized and the Participant
> shall be deemed to have received earnings during that entire calendar year.





-5-

--------------------------------------------------------------------------------


>           (iii)          Years of Service. "Years of Service" means a
> Participant's Years of Service under the Pension Plan, except that: (i)
> periods during which a Participant is receiving a disability benefit under
> Section 5.3 of this Plan will count as Years of Service for computation of any
> benefit under this Plan other than a disability benefit, and will not count as
> Years of Service for computation of a disability benefit; (ii) periods during
> which a Participant is an Inactive Participant (as defined in Section 3.2)
> will not count as Years of Service under this Plan; (iii) upon the
> recommendation of the Compensation Committee, the Board of Directors of the
> Company may grant a Participant deemed Years of Service for purposes of this
> Section; and (iv) the maximum number of Years of Service used in computing a
> benefit under this Plan shall be 25.

          (b)          Before Age 65. The benefit payable to a Participant who
Retires before reaching age 65 will be the benefit computed under (a) above,
beginning on the first day of the month following the Participants 65th
birthday.

          (i)          Earlier Payment. A Participant may elect to begin
receiving a reduced benefit beginning on the first day of any month after the
Participant attains age 55. If the Participant begins receiving a benefit
between age 60 and 65, the reduction shall be .1666% (1/6 of 1%) for each month
between the date benefits begin and the first day of the month following that in
which the Participant would attain age 65. If the Participant begins receiving
benefits between age 55 and 60, there shall be an additional reduction of .333%
(1/3 of 1%) for each month between the date benefits begin and the first day of
the month following that in which the Participant would attain age 60.

          (ii)          Deemed Early Retirement Pension Election. A Participant
who is eligible and in fact elects payment prior to the Participant's attainment
of age 65 shall be deemed (for purposes of the Annual Pension benefit reduction
in subsection (c) below) to have elected Early Retirement under the Pension Plan
as of the later of the Participant's attainment of age 60 or the date that the
Participant begins to receive benefits under this Plan.

          (c)          Annual Pension Benefit. A Participant's "Annual Pension
Benefit" shall mean the amount of benefit payable to the Participant under the
Pension Plan in the form of a life annuity, prior to any offset for workers
compensation payments.






-6-

--------------------------------------------------------------------------------


5.2          Death.

          A death benefit shall be payable only under this section.

          (a)          Before Commencement of Benefits. If a Participant dies
before beginning to receive benefits under Section 5.1 or 5.4, the Participant's
Beneficiary will be paid a lump sum death benefit without regard to the 5-year
service or minimum age requirements of Section 5.1. The death benefit shall be
equal to the Present Value of the benefit computed under Section 5.1 as if the
Participant had Retired on the date of death, had begun receiving benefits at
age 65, and had continued to receive benefits for the remainder of the
Participant's life expectancy. If the Participant has received a Disability
benefit under Section 5.3, the lump sum death benefit under this subsection will
be reduced by the actuarial value of benefits received under Section 5.3.

          (b)          After Retiring. If a Participant dies after beginning to
receive benefit payments under Section 5.1, benefits shall cease unless the
Participant was receiving benefits in the form of a 50% Joint and Survivor
Annuity, or in any of the forms set forth in subsections 7.2(b).

5.3          Disability.

          A Participant (other than an Inactive Participant) who becomes
Disabled while employed by the Employer shall receive the benefit provided by
this section.

          (a)          Disabled Defined. A Participant is Disabled if the
Participant has a physical or mental condition that entitles the Participant to
a disability benefit under the Pension Plan.

          (b)          Benefit if Participant Becomes Disabled Before Retiring.
If a Participant becomes Disabled before Retiring, and is not an Inactive
Participant at the time of application for a benefit under this Section 5.3, the
Participant will receive a disability benefit, without regard to the 5-year
service or minimum age requirement of Section 5.1. The benefit will equal 60% of
the benefit computed under (a) above, based on Years of Service up to the date
the Participant became Disabled. This benefit will continue until the earliest
of the date of Participant's death, the date Participant reaches age 65 or the
date as of which the Participant is no longer Disabled. Each benefit payment
under this subparagraph (b) shall be reduced by any benefit for the same period
payable under any employer funded disability plan. A reduction shall not be made
for benefits from a disability plan funded by the employee either directly or
through a written salary reduction agreement or program.




-7-

--------------------------------------------------------------------------------


5.4          Minimum Benefit.

          (a)          Difference - Additional Benefit. This Section 5.4 shall
apply to Participants who are party to a Deferred Compensation Agreement which
is designated in the Participation Agreement as eligible for the minimum benefit
calculation in this Section 5.4. As of the first date on which such a
Participant begins receiving a benefit under this Plan, or as of the date a
Participant's Beneficiary becomes entitled to a lump sum payment under this
Plan, the Administrator will compare the projected total benefits to be paid to
or on behalf of such Participant under this Plan and the current Pension Plan to
the total benefits which would have been paid to or on behalf of such
Participant if the Deferred Compensation Agreement had remained in effect, and
the Participant had been eligible for an Annual Pension Benefit under the
Pension Plan benefit formula in effect on December 31, 1994. If the
Administrator determines that the total payments to or on behalf of the
Participant under this Plan (before any reduction for the Participant's Annual
Pension Benefit) would be less than the sum of:

>           (i)          the total payments which would have been made to or on
> behalf of the Participant under the Deferred Compensation Agreement; and

>           (ii)          the Participant's Annual Pension Benefit computed
> using the Pension Plan benefit formula in effect on December 31, 1994;

then the difference will be paid to the Participant as an additional monthly
amount under the form of payment elected by the Participant, or, if a lump sum
payment is being made, the difference will be added to the lump sum payment.

          The Administrator will again make the comparison provided for by this
subsection as of the date when all benefits cease under this Plan, and if
additional amounts would be due under the formula set forth above, the
Administrator shall cause a lump sum payment to be made to the Participant's
designated beneficiary or estate.

          (b)          Determinations. In making this determination, the
Administrator shall compute Deferred Compensation Agreement benefits under the
terms of the Deferred Compensation Agreement, except that:

>           (i)          for purposes of computing a lump-sum benefit for which
> the Participant would have been eligible under the Deferred Compensation
> Agreement due to termination of his employment after a Change in Control, the
> terms "Change in Control," "Cause," "Disability," "total disability/totally
> disabled," "Retirement," "Notice of Termination," and




-8-

--------------------------------------------------------------------------------


> "Date of Termination" as used in any such Deferred Compensation Agreement
> shall be defined as provided in Article 10 of this Plan; and

>           (ii)          the Designated Period, as defined in Section 10.2
> shall be used in determining whether the Participant would have been entitled
> to accelerated vesting under the Deferred Compensation Agreement, rather than
> the 5-year period provided for in the Deferred Compensation Agreement; and

>           (iii)          the person entitled to receive the benefit will be
> determined under this Plan without regard to any former designation of
> beneficiary under the Deferred Compensation Agreement.

                    In making the benefit comparison under this Section, the
Administrator shall use the actual dates on which a Participant Retires, dies,
or is determined to have become Disabled, and in making the projection called
for the Administrator shall assume that the Participant and the Participant's
Spouse will remain living for their respective life expectancies. If the dates
on which benefits would have been paid under the Deferred Compensation Agreement
differ from the dates on which benefits are actually paid under this Plan, the
Administrator will make the determination called for by this Section based on
the Present Value of both streams of payments as of the date payments begin
under this Plan.
















-9-

--------------------------------------------------------------------------------


ARTICLE 6

Forfeiture


6.1          Misconduct.

          Subject to Article 10, a Participant (or Participant's Spouse or
Beneficiary) will not be entitled to any benefits under this Agreement if the
Participant is discharged for dishonesty, commission of a misdemeanor or felony
injurious to the Employer, or any action inimical to the interests of the
Employer, or the Participant resigns while an investigation is ongoing to
determine whether Participant should be discharged for any such reason and the
Administrator determines that Participant would have been so discharged but for
the resignation; or

6.2          Competitive Activity.

          A Participant (or such Participant's Spouse or Beneficiary) shall not
be entitled to any benefit payment if, prior to the date on which such benefit
payment is due, the Participant has acquired any ownership interest in a
competing business (other than an ownership interest consisting of less than 5%
of a class of publicly traded securities), or has been employed as director,
officer, employee, consultant, adviser, partner or owner of a competing
business. A "competing business" includes any business which is substantially
similar to the whole or any part of the business conducted by the Employer. Upon
the recommendation of the Compensation Committee, the Board of Directors may
partially or completely waive the application of this provision.

6.3          Insurance Related.

          A Participant (or such Participant's Spouse or Beneficiary) shall not
be entitled to any benefit payment if benefits are not payable under any policy
of life or disability insurance obtained by the Employer to fund its obligations
under this Plan, due to the Participant's suicide or the Participant's
misrepresentation or omission of information required to be furnished to the
insurer in connection with the issuance of such policy.









-10-

--------------------------------------------------------------------------------


ARTICLE 7

Payment of Benefits


7.1          Event of Distribution.

          Benefit payments shall begin following termination of Participant's
employment at the time and in the manner specified in this Article. Subject to
Article 10, a transfer of employment among the Company and its subsidiaries is
not a termination of employment, nor (subject to Article 10) shall a
Participant's employment be deemed terminated if Participant is offered
employment by a successor which purchases all or substantially all of the assets
of the Company and who adopts this Plan.

7.2          Form of Payment.

          (a)          Presumed Method. A Disability Benefit shall be paid in
the form of a life annuity. Unless a Participant elects otherwise, a Retirement
Benefit shall be paid in the form of a Joint and 50% Survivor Annuity to a
married Participant, or in the form of a Life Annuity to any other Participant
in lieu of the normal form of payment.

          (b)          Optional Methods. A Participant may elect any of the
following actuarially equivalent optional forms for a Retirement Benefit with
the consent of the Company by notifying the Administrator in writing before the
end of the calendar year preceding that in which the Participant begins
receiving a benefit.

          (i)          5 or 10-Year Certain and Life. A monthly amount for life
to the Participant, and if the Participant dies before payment of 60 or 120
monthly benefit payments, the same monthly amount shall be paid to the
Participant's Beneficiary until a total of 60/120 monthly payments have been
made.

          (ii)          Joint and 100% Spouse Annuity. A monthly amount to the
Participant for the Participant's lifetime and in an equal monthly amount to the
Participant's Surviving Spouse, if any, for life.

          (c)          Lump Sum. A lump-sum benefit shall not be available
except as provided in this subsection (c).

          (i)          Eligible Participant/Beneficiary. A Participant (or
Beneficiary) who has a benefit under subsection (a) with an actuarially
equivalent Present Value which does not exceed $3,500; a Participant who is
entitled to a Change in Control





-11-

--------------------------------------------------------------------------------


Benefit; or a Beneficiary who is entitled to a death benefit under Section
5.2(a) (death before commencement of benefits) may elect a lump-sum payment.



          (ii)          Amount. Except as modified by the provisions of Section
10.1 for a Change of Control Benefit, the amount of the lump sum shall be the
actuarially equivalent present value of the Participant's benefit payable under
the Plan at the Participant's Normal Retirement Date (as defined in the Pension
Plan).

7.3          Calculation.

          All benefit calculations shall be made as of the date the
Participant's employment terminates or, if later, upon occurrence of the event
which triggers payment of the benefit. Each form of benefit payment shall be
actuarially equivalent to a life annuity and shall be based upon the actuarial
assumptions and factors applicable in the Pension Plan in effect on the date the
Participant's employment terminates.

7.4          Time of Payment - Retirement.

          (a)          At or After Age 65. Retirement benefits under this Plan
shall begin on the first day of the later of the month following that in which
the Participant attains age 65, or that in which the Participant Retires.

          (b)          Age 55 to 65. A Participant who wishes to receive a
benefit provided by Section 5.1(b) may elect to do so, with the consent of the
Company, by notifying the Administrator in writing. Such notice must be given,
if at all, prior to the beginning of the calendar year in which Participant
begins receiving a benefit. The benefit will begin on the first day of the month
designated in such election.

          (c)          Lump Sum. Any lump-sum benefit payable under Section
7.2(c) shall be paid on March 1 following the end of the calendar year in which
the Participant's employment terminates or the Participant dies.

          (d)          Delayed Payment. If the payment of benefits begins after
the time specified for payment above, the benefit shall be adjusted for late
payment in the same manner as under the Pension Plan (as in effect on the date
the Participant's employment terminates).

7.5          Time of Payment - Death.

          Benefits shall cease upon a Participant's death unless continued under
this section.




-12-

--------------------------------------------------------------------------------


          (a)          Spouse. If a benefit is payable as a Joint and 50/100%
Spouse Annuity and the married Participant dies, payment shall continue to the
Participant's Surviving Spouse until the Spouse's death.

          (b)          Payment to Beneficiary. If a benefit is payable as a 5 or
10-Year Certain and Life annuity and the Participant dies prior to payment of
all amounts due under this Plan, payment of all remaining benefits shall be made
to the Participant's Beneficiary.

          (c)          Beneficiary. "Beneficiary" means the individual, trust or
other entity designated by the Participant to receive any benefits payable under
this Plan after the Participant's death. A Participant may designate or change a
Beneficiary by filing a signed designation with the Administrator in the form
approved by the Administrator. The Participant's Will is not effective for this
purpose. If a designation has not been properly completed and filed with the
Administrator or is ineffective for any other reason, the Beneficiary shall be
the Participant's Surviving Spouse. Designation of a Beneficiary shall not in
itself serve to revoke an actual election of a Joint and Survivor Annuity method
of payment (or a deemed election under Section 7.2(a)).

          (d)          Payment to Estate. If there is not an effective
designation and the Beneficiary/Participant does not have a Surviving Spouse,
the remaining benefits, if any, shall be paid to the Participant's estate. If
payment is to be made to the estate of a Participant, payment shall be made in a
lump sum.

          (e)          Withholding Taxes. The Employer may withhold from all
payments due to Participant (or his/her beneficiary or estate) hereunder all
taxes which, by applicable federal, state, local or other law, the Employer is
required to withhold therefrom.

          (f)          Generation-Skipping Transfer Tax. The Employer may
withhold any benefits payable to a Beneficiary as a result of the death of a
Participant or any other Beneficiary until it can be determined whether a
generation-skipping transfer tax, as defined in Chapter 13 of the Code, or any
substitute provision therefor, is payable and the amount of generation-skipping
transfer tax, including interest, that is due. If a tax is payable, the benefits
otherwise payable shall be reduced in an actuarially equivalent amount to
reflect the payment of the generation-skipping transfer tax and interest. Any
benefits withheld shall begin or resume as soon as there is a final
determination of the applicable generation-skipping transfer tax and interest.







-13-

--------------------------------------------------------------------------------


ARTICLE 8

Administration


8.1          Duties, Powers, and Responsibilities of the Employer.

          (a)          Required. The Employer shall be responsible for:

          (i)          Employer Contributions.

          (A)          Amount. Determining the amount of Employer Contributions
if any.

          (B)          Payment. Paying, ceasing, or suspending Employer
Contributions if any.

          (ii)          Agent of Service of Process. Serving as the agent for
service of process;

          (iii)          Amendment. Amending this Plan and trust; and

          (iv)          Plan Termination.          Revoking this instrument and
terminating this Plan (and any related trust).

          (b)          Discretionary. The Employer may exercise the following
responsibilities:

          (i)          Alternate Administrator. Designating a Person other than
the Employer as the Administrator; and

          (ii)          Payment of Administrative Expenses. Paying
administrative expenses incurred in the operation, administration, management,
and control of the Plan.

          (iii)          Reserved Powers. Designating Participants, crediting a
Participant with deemed Years of Service, or waiving the competitive activity
forfeiture provisions.

8.2          Employer Action.





-14-

--------------------------------------------------------------------------------


          An action required to be taken by the Employer shall be taken by its
Board of Directors unless the board has delegated the power or responsibility to
one or more Persons identified by its resolution.

8.3          Plan Administrator.

          "Administrator" means the Employer or a Person designated by the
Employer. The Administrator is a named fiduciary for operation and management of
the Plan and, if this Plan is subject to ERISA, shall have the responsibilities
conferred by ERISA upon the "Administrator" as defined in ERISA Section 3(16).

8.4          Duties, Powers, and Responsibilities of the Administrator.

          Except to the extent properly delegated, the Administrator shall have
the following duties, powers, and responsibilities and shall:

          (a)          Plan Interpretation. Interpret this instrument (including
resolving an inconsistency or ambiguity or to correcting an error or an
omission). All questions of interpretation, construction, or application arising
under this Agreement shall be decided by the Administrator whose decision shall
be final and conclusive upon all persons, except that the Administrator's
decision shall not be final and conclusive with regard to a Participant's
entitlement to a benefit under Section 10.1;

          (b)          Participant Rights. Determine the rights of Participants
and Beneficiaries under the terms of this Plan;

          (c)          Claims and Elections. Establish or approve the manner of
making an election, designation, application, claim for benefits, and review of
claims;

          (d)          Benefit Payments. Direct the time that payments are to be
made or to begin, and the elected form of distribution;

          (e)          Administrative Information. Obtain to the extent
reasonably possible all information necessary for the proper administration of
this Plan;

          (f)          Recordkeeping. Establish procedures for and supervise the
establishment and maintenance of all records necessary and appropriate for the
proper administration of this Plan;

          (g)          Reporting and Disclosure. Prepare and file annual and
periodic reports or disclosure documents required under ERISA and Regulations;





-15-

--------------------------------------------------------------------------------


          (h)          Advisers. Employ attorneys, actuaries, accountants,
clerical employees, agents, or other Persons who are necessary for operation,
administration, and management of this Plan ;

          (i)          Other Powers and Duties. Exercise all other powers and
duties necessary or appropriate under this Plan, except those powers and duties
allocated to another named fiduciary.

8.5          Claims Procedure.

          The Administrator shall determine all issues arising from the
administration of this Plan.

          (a)          Initial Determination. Upon application by a Participant
or Beneficiary, the Administrator shall make an initial determination and
communicate the determination to the participant or Beneficiary within 90 days
after the application. If the initial determination requires a longer period,
the Administrator shall notify the Participant or Beneficiary that the 90-day
period is extended to 180 days.

          (b)          Method. The decision of the Administrator shall be in
writing. The decision shall set forth (i) the decision and the specific reason
for the decision; (ii) specific reference to the Plan provisions on which the
decision is based; (iii) a description of additional material, information, or
acts that may change or modify the decision; and (iv) an explanation of the
procedure for further review of the decision.

          (c)          Further Review. Within 60 days of receipt of the initial
written decision, the Participant or Beneficiary filing the original
application, or the applicant's authorized representative, may make a request
for redetermination by the Administrator. The applicant (or the authorized
representative) may review all pertinent documents and submit issues, comments,
and arguments.

          (d)          Redetermination. Within 60 days of receipt of an
application for redetermination, unless special circumstances require a longer
period of time (but not longer than 120 days after receipt of the application),
the Administrator shall provide the applicant with its final decision, setting
forth specific reasons for the decision with specific reference to plan
provisions on which the decision is based.

8.6          Participant's Responsibilities.

          All requests for action of any kind by a Participant or Beneficiary
under this Plan shall be in writing and executed by the Participant or
Beneficiary.




-16-

--------------------------------------------------------------------------------


ARTICLE 9

Investment and Administration of Assets


9.1          Rabbi Trust.

          Contributions to this Plan or assets purchased by Employer with the
intent of defraying the cost of providing benefits under this Agreement may be
held in a Rabbi Trust. The Trust will conform to the terms of the model Trust
set forth in Revenue Procedure 92-65 (or a successor pronouncement by the
Internal Revenue Service).

9.2          Insurance.

          The Employer may purchase a policy of life insurance on the life of a
Participant (in whom the Employer has an insurable interest) to assist it in
providing the Benefits. The Employer shall be the sole applicant, owner, premium
payer and beneficiary of the policy, and shall exercise all incidents of
ownership. The Employer intends that the value of the policy while in force and
that the death proceeds of the policy shall be excluded from taxation under Code
Sections 7702 and 101(a) respectively.

9.3          Available to Creditors.

          Any contribution made by Employer or asset held by Trustee related to
this Agreement shall be available to the general creditors of the Employer as
specified in the Trust.

9.4          No Trust or Fiduciary Relationship.

          Except as required by governing law, this Plan shall not create a
trust or fiduciary relationship of any kind between the Participant (or the
Participant's Spouse or Beneficiary) and the Employer or any third party.

9.5          Benefit Payments.

          Benefit payments shall be paid directly by the Employer or indirectly
through a grantor trust (owned or maintained by the Employer) to the Participant
or the Participant's Beneficiary. If a trust is established, the Employer shall
not be relieved of its obligation and liability to pay the benefits of this Plan
except to the extent payments are actually made from the trust.




-17-

--------------------------------------------------------------------------------


ARTICLE 10

Special Change in Control Benefit


10.1          Benefit.

          If a Participant's employment with the Company is terminated during
the Designated Period after a Change in Control other than by reason of a
Nonqualifying Termination, then notwithstanding any other provision of this
Plan, the Participant shall be paid, within 30 days following such termination
and in lieu of any other benefit to which Participant, Participant's Spouse, or
Participant's Beneficiary might have been entitled at any time under this Plan
or under any Deferred Compensation Agreement, the Change in Control Benefit. The
Change in Control Benefit shall be the greater of:

          (a)          Standard Benefit. A lump sum equal to 125% of the Present
Value of the payments for which Participant would have been eligible beginning
at age 55 (or at Participant's age on the date the employment terminates, if
greater than 55), without reduction for the early retirement factor set forth in
Section 5.1(b), based on Participant's Years of Service as of the date
Participant's employment terminates; or

          (b)          Minimum Benefit. The Minimum Benefit provided in Section
5.4.

10.2          Definitions.

          As used in this Article 10, the following terms shall have the
respective meanings set forth below:

          (a)          "Cause" means (1) the willful and continued failure by
Participant to substantially perform his or her duties with Company and/or its
subsidiaries (other than any such failure resulting from Participant's
incapacity due to physical or mental illness, or any such actual or anticipated
failure resulting from Participant's termination for Good Reason) after a demand
for substantial performance is delivered to Participant by the Board and/or its
Chairman (which demand shall specifically identify the manner in which the Board
and/or its Chairman believes that Participant has not substantially performed
his or her duties); or (2) the willful engaging by Participant in gross
misconduct materially and demonstrably injurious to the Company and/or its
subsidiaries. For purposes of this Section, no act or failure to act on the part
of Participant shall be considered "willful" unless done or omitted to be done
by Participant not in good faith and without reasonable belief that his or her
action(s) or omission(s) was in the best interests of the Company and/or its
subsidiaries. Notwithstanding the foregoing, Participant shall not be deemed to



-18-

--------------------------------------------------------------------------------


have been terminated for Cause unless and until the Company provides Participant
with a copy of a resolution adopted by an affirmative vote of not less than
three-quarters of the entire membership of the Board at a meeting of the Board
called and held for the purpose (after reasonable notice to Participant and an
opportunity for Participant, with counsel, to be heard before the Board),
finding that in the good faith opinion of the Board the Participant has been
guilty of conduct set forth in (1) or (2) above, setting forth the particulars
in detail. A determination of Cause by the Board shall not be binding upon or
entitled to deference by any finder of fact in the event of a dispute, it being
the intent of the parties that such finder of fact shall make an independent
determination of whether the termination was for "Cause" as defined in (1) and
(2) above.



          (b)          "Change in Control" means:

          (1)          the acquisition by any individual, entity, or group (a
"Person"), including any "person" within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the "Exchange
Act"), of beneficial ownership within the meaning of Rule 13d-3 promulgated
under the Exchange Act, of 20% or more of either (i) the then outstanding shares
of common stock of the Company (the "Outstanding Company Common Stock") or
(ii) the combined voting power of the then outstanding securities of the Company
entitled to vote generally in the election of directors (the "Outstanding
Company Voting Securities"); provided, however, that the following acquisitions
shall not constitute a Change in Control: (a) any acquisition by the Company,
(b) any acquisition by an employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, (c) any
acquisition by any corporation pursuant to a reorganization, merger, or
consolidation involving the Company, if, immediately after such reorganization,
merger, or consolidation, each of the conditions described in clauses (i), (ii),
and (iii) of subsection (3) of this Section 10.2(b) shall be satisfied, or (d)
any acquisition by the Participant or any group of persons including the
Participant; and provided further that, for purposes of clause (a), if any
Person (other than the Company or any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company) shall become the beneficial owner of 20% or more of the Outstanding
Company Common Stock or 20% or more of the Outstanding Company Voting Securities
by reason of an acquisition by the Company and such Person shall, after such
acquisition by the Company, become the beneficial owner of any additional shares
of the Outstanding Company Common Stock or any additional Outstanding Voting
Securities and such beneficial ownership is publicly announced, such additional
beneficial ownership shall constitute a Change in Control;




-19-

--------------------------------------------------------------------------------


          (2)          individuals who, as of the date hereof, constitute the
Board (the "Incumbent Board") cease for any reason to constitute at least a
majority of such Board; provided, however, that any individual who becomes a
director of the Company subsequent to the date hereof whose election, or
nomination for election by the Company's stockholders, was approved by the vote
of at least three-quarters of the directors then comprising the Incumbent Board
(either by a specific vote or by approval of the proxy statement of the Company
in which such person is named as a nominee for director, without objection to
such nomination) shall be deemed to have been a member of the Incumbent Board;
and provided further, that no individual who was initially elected as a director
of the Company as a result of an actual or threatened election contest, as such
terms are used in Rule 14a-11 of Regulation 14A promulgated under the Exchange
Act, or any other actual or threatened solicitation of proxies or consents by or
on behalf of any Person other than the Board, shall be deemed to have been a
member of the Incumbent Board;

          (3)          approval by the stockholders of the Company of a
reorganization, merger, or consolidation unless, in any such case, immediately
after such reorganization, merger, or consolidation, (i) more than 50% of the
then outstanding shares of common stock of the corporation resulting from such
reorganization, merger, or consolidation and more than 50% of the combined
voting power of the then outstanding securities of such corporation entitled to
vote generally in the election of directors is then beneficially owned, directly
or indirectly, by all or substantially all of the individuals or entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and the Outstanding Company Voting Securities immediately prior or such
reorganization, merger, or consolidation and in substantially the same
proportions relative to each other as their ownership, immediately prior to such
reorganization, merger, or consolidation, of the Outstanding Company Common
Stock and the Outstanding Company Voting Securities, as the case may be, (ii) no
Person (other than the Company, any employee benefit plan (or related trust)
sponsored or maintained by the Company or the corporation resulting from such
reorganization, merger, or consolidation (or any corporation controlled by the
Company), or any Person which beneficially owned, immediately prior to such
reorganization, merger, or consolidation, directly or indirectly, 20% or more of
the Outstanding Company Common Stock or the Outstanding Company Voting
Securities, as the case may be) beneficially owns, directly or indirectly, 20%
or more of the then outstanding shares of common stock of such corporation or
20% or more of the combined voting power of the then outstanding securities of
such corporation entitled to vote generally in the election of directors, and
(iii) at least a majority of the members of the board of directors of the
corporation resulting from such reorganization, merger, or consolidation were
members of the Incumbent Board at the time of the execution of the initial





-20-

--------------------------------------------------------------------------------


agreement or action of the Board providing for such reorganization, merger, or
consolidation; or



          (4)          approval by the stockholders of the Company of (i) a plan
of complete liquidation or dissolution of the Company or (ii) the sale or other
disposition of all or substantially all of the assets of the Company other than
to a corporation with respect to which, immediately after such sale or other
disposition, (a) more than 50% of the then outstanding shares of common stock
thereof and more than 50% of the combined voting power of the then outstanding
securities thereof entitled to vote generally in the election of directors is
then beneficially owned, directly or indirectly, by all or substantially all of
the individuals and entities who were the beneficial owners, respectively, of
the Outstanding Company Common Stock and the Outstanding Company Voting
Securities immediately prior to such sale or other disposition and in
substantially the same proportions relative to each other as their ownership,
immediately prior to such sale or other disposition, of the Outstanding Company
Common Stock and the Outstanding Company Voting Securities, as the case may be,
(b) no Person (other than the Company, any employee benefit plan (or related
trust) sponsored or maintained by the Company or such corporation (or any
corporation controlled by the Company), or any Person which beneficially owned,
immediately prior to such sale or other disposition, directly or indirectly, 20%
or more of the Outstanding Company Common Stock or the Outstanding Company
Voting Securities, as the case may be) beneficially owns, directly or
indirectly, 20% or more of the then outstanding shares of Common stock thereof
or 20% or more of the combined voting power of the then outstanding securities
thereof entitled to vote generally in the election of directors and (c) at least
a majority of the members of the board of directors thereof were members of the
Incumbent Board at the time of the execution of the initial agreement or action
of the Board providing for such sale or other disposition.

          Notwithstanding anything contained in this Agreement to the contrary,
if Participant's employment is terminated prior to a Change in Control and
Participant reasonably demonstrates that such termination was at the request of
or in response to a third party who has indicated an intention or taken steps
reasonably calculated to effect a Change in Control (a "Third Party") who
effectuates a Change in Control, then for all purposes of this Agreement, the
date of a Change of Control shall mean the date immediately prior to the date of
such termination of Participant's employment.

          (c)          "Common Stock" means the common stock of the Company, $1
par value per share.




-21-

--------------------------------------------------------------------------------


          (d)          "Date of Termination" means (1) the effective date on
which Participant's employment by the Company and/or its subsidiaries terminates
as specified in a Notice of Termination by the Company or Participant, as the
case may be, or (2) if Participant's employment by the Company and/or its
subsidiaries terminates by reason of death, the date of death of Participant.
Notwithstanding the previous sentence, (i) if the Participant's employment is
terminated for Disability (as defined in (f)), then such Date of Termination
shall be no earlier than thirty (30) days following the date on which a Notice
of Termination is received, and (ii) if the Participant's employment is
terminated by the Company and/or its subsidiaries other than for Cause, then
such Date of Termination shall be no earlier than thirty (30) days following the
date on which a Notice of Termination is received.

          (e)          "Designated Period" means the designated period set forth
in the Participant's Participation Agreement.

          (f)          "Disability" means Participant's failure to substantially
perform his/her duties with the Company and/or its subsidiaries on a full-time
basis for at least one hundred eighty (180) consecutive days as a result of
Participant's incapacity due to mental or physical illness.

          (g)          "Good Reason" means, without Participant's express
written consent, the occurrence of any of the following events after a Change in
Control:

          (1)          (a) the assignment to Participant of any duties
inconsistent in any material adverse respect with Participant's position(s),
duties, responsibilities, or status with the Company and/or its subsidiaries
immediately prior to such Change in Control; (b) a material adverse change in
Participant's reporting responsibilities, titles or offices with the Company
and/or its subsidiaries as in effect immediately prior to such Change in
Control; or (c) any removal or involuntary termination of Participant by the
Company and/or its subsidiaries otherwise than as expressly permitted by this
Agreement (including any purported termination of employment which is not
effected by a Notice of Termination); or (d) any failure to re-elect Participant
to any position with the Company and/or its subsidiaries held by Participant
immediately prior to such Change in Control;

          (2)          a reduction by the Company and/or its subsidiaries in
Participant's rate of annual base salary as in effect immediately prior to such
Change in Control or as the same may be increased from time to time thereafter;

          (3)          any requirement of the Company and/or its subsidiaries
that Participant (i) be based anywhere other than the facility where Participant
is located





-22-

--------------------------------------------------------------------------------


at the time of the Change in Control or reasonably equivalent facilities within
twenty five (25) miles of such facility or (ii) travel for the business of the
Company and/or its subsidiaries to an extent substantially more burdensome than
the travel obligations of Participant immediately prior to such Change in
Control;



          (4)          the failure of the Company and/or its subsidiaries to
continue the Company's executive incentive plans or bonus plans in which
Participant is participating immediately prior to such Change in Control or a
reduction of the Participant's target incentive award opportunity under the
Company's Executive Long-Term Incentive (Three Year) Plan (three-year bonus
plan), Executive Short Term Incentive Plan (annual bonus plan) or other bonus
plan adopted by the Company;

          (5)          the failure of the Company and/or its subsidiaries to
(a) provide any employee benefit plan or compensation plan (including but not
limited to stock option, restricted stock, incentive stock option or other
similar programs) in which Participant is participating immediately prior to
such Change in Control, in accordance with the most favorable plans, practices,
programs and policies of the Company and/or its subsidiaries in effect for
Participant immediately prior to the Change in Control, unless Participant is
permitted to participate in other plans providing Participant with substantially
comparable benefits; (b) provide Participant and Participant's dependents with
welfare benefits (including, without limitation, medical, prescription, dental,
disability, salary continuance, employee life, group life, accidental death and
travel accident insurance plans and programs) in accordance with the most
favorable plans, practices, programs, and policies of the Company and/or its
subsidiaries in effect for Participant immediately prior to such Change in
Control; (c) provide fringe benefits in accordance with the most favorable
plans, practices, programs, and policies of the Company and/or its subsidiaries
as in effect for Participant immediately prior to such Change in Control; or
(d) provide Participant with paid vacation in accordance with the most favorable
plans, policies, programs and practices of the Company and/or its subsidiaries
as in effect for Participant immediately prior to such Change in Control; or the
taking of any action by the Company and/or its subsidiaries which would
adversely affect Participant's participation in or materially reduce
Participant's benefits under any such plan;

          (6)          the failure of the Company and/or its subsidiaries to pay
any amounts owed Participant as salary, bonus, deferred compensation or other
compensation;

          (7)          the failure of the Company to obtain an assumption
agreement from any successor as contemplated in Section 10.4;



-23-

--------------------------------------------------------------------------------


          (8)          the refusal by the Company and/or its subsidiaries to
continue to allow Participant to attend to matters or engage in activities which
did not involve a substantial portion of a Participant's time and which are not
directly related to the business of the Company and/or its subsidiaries which
were permitted by the Company and/or its subsidiaries immediately prior to such
Change in Control, including without limitation serving on the Boards of
Directors of other companies or entities;

          (9)          Any amendment or termination of this Plan which
unfavorably affects a Participant or reduces any protection afforded to a
Participant (including a failure to continue to credit service with any
successor after a change in control for purposes of this Plan).

          (10)          Any purported termination of Participant's Employment
which is not effected pursuant to a Notice of Termination; and

          (11)          Any other material breach by Company of its obligations
under any executive severance agreement between the Participant and the Company.

          For purposes of this Agreement, any good faith determination of Good
Reason made by Participant shall be conclusive; provided, however, that an
isolated and insubstantial action taken in good faith and which is remedied by
the Company and/or its subsidiaries within ten (10) days after receipt of notice
thereof given by Participant shall not constitute Good Reason. Any event or
condition described in this subsection (g)(1) through (10) which occurs prior to
a Change in Control, but which Participant reasonably demonstrates was at the
request of or in response to a Third Party who effectuates a Change in Control,
shall constitute Good Reason following a Change in Control for purposes of this
Agreement notwithstanding that it occurred prior to the Change in Control.

          (h)          "Nonqualifying Termination" means a termination of
Participant's employment (1) by the Company and/or its subsidiaries for Cause,
(2) by Participant for any reason other than for Good Reason with Notice of
Termination, (3) as a result of Participant's death, and (4) by the Company
and/or its subsidiaries due to Participant's Disability, unless within thirty
(30) days after Notice of Termination is provided to Participant following such
Disability Participant shall have returned to substantial performance of
Participant's duties on a full-time basis.

          (i)          "Notice of Termination" means written notice of
Participant's Date of Termination by the Company or Participant, as the case may
be, to the other, which (1) indicates the specific termination provision in this
Agreement relied upon, (2) to the extent applicable, sets forth in reasonable
detail the facts and circumstances claimed to



-24-

--------------------------------------------------------------------------------


provide a basis for termination of Participant's employment under the provision
so indicated, and (3) specifies the termination date. The failure by Participant
or the Company to set forth in such notice any fact or circumstance which
contributes to a showing of Good Reason or Cause shall not waive any right of
Participant or the Company hereunder or preclude Participant or the Company from
asserting such fact or circumstance in enforcing Participant's or the Company's
rights hereunder.



10.3          Method of Payment.

          Payment shall be made, to the extent possible, by distribution of any
insurance policy or policies purchased by the Company in connection with this
Agreement and in effect on the date of a Change in Control, valued for
distribution purposes at their cash surrender value. Any remaining balance of
the distribution sum shall be paid in cash.

10.4          Successor Obligations in Change of Control Situation.

          (a)          Neither this Plan nor any Participation Agreement shall
be terminated by any merger or consolidation of the Company whereby the Company
is or is not the surviving or resulting corporation or as a result of any
transfer of all or substantially all of the assets of the Company. In the event
of any such merger, consolidation, or transfer of assets, the provisions of this
Plan and of such Participation Agreements shall be binding upon the surviving or
resulting corporation or the person or entity to which such assets are
transferred.

          (b)          The Company agrees that concurrently with any merger,
consolidation or transfer of assets referred to in paragraph (a) of this Section
10.4, it will cause any successor or transferee unconditionally to assume, by
written instrument delivered to each Participant (or his/her beneficiary or
estate), all of the obligations of the Company hereunder. Failure of the Company
to obtain such assumption prior to the effectiveness of any such merger,
consolidation or transfer of assets shall constitute Good Reason hereunder. For
purposes of implementing the foregoing, the date on which any such merger,
consolidation, or transfer becomes effective shall be deemed the date Good
Reason occurs, and shall be the Date of Termination if requested by Executive.

10.5          Reimbursement of Expenses.

          If any contest or dispute shall arise under this Plan or any
Participation Agreement involving a Participant's entitlement to a benefit under
Section 10.1, the Company shall reimburse Participant, on a current basis, for
all legal fees and expenses, if any, incurred by Participant in connection with
such contest or dispute regardless of the result thereof.




-25-

--------------------------------------------------------------------------------


ARTICLE 11

General Provisions


11.1          Amendment; Termination.

          Wolverine World Wide, Inc. may amend this Plan prospectively or
retroactively, or to terminate this Plan, provided that an amendment or
termination may not reduce or revoke the accrued benefits of any Participant who
is already entitled as of the date of such amendment or termination to a benefit
under Section 5.1 of this Plan, regardless of whether payment of such benefit
has commenced. Upon termination of or a discontinuation of further accrual of
benefits under this Plan, the accrued benefits of affected Participants shall
become nonforfeitable and shall be distributed in accordance with the provisions
of this Plan.

11.2          Employment Relationship.

          This Plan shall not be construed to create a contract of employment
between the Employer and any Participant or to otherwise confer upon a
Participant or other person a legal right to continuation of employment or any
rights other than those specified herein. This Plan shall not limit or affect
the right of the Employer to discharge or retire a Participant.

          This Plan does not constitute a contract on the part of the Employer
to employ Employee until age 65 or to continue his employment for any given
period of time, either fixed or contingent. Moreover, Employee does not by this
writing agree to continue in the employment of the Employer for any specified
interval of time. The employment relationship, therefore, shall continue for so
long as, but only for so long as, such employment is mutually satisfactory to
both parties. The Employer does not promise that Employee's employment will be
continued for such interval as to enable Employee to obtain all or any part of
the benefits under this Agreement.

11.3          Confidentiality and Relationship.

          Each Participant shall agree to refrain from divulging any information
of a confidential nature including, but not restricted to, trade secrets,
operating methods, the names of the Employer's customers and suppliers and the
relations of the Employer with such customers and suppliers, or other
confidential information; and to refrain from using or permitting the use of
such information or confidences by any interests competitive with the Employer;
irrespective of whether or not Participant is then employed by the Employer, and
to refrain from including, and from causing inducements to be made to, the



-26-

--------------------------------------------------------------------------------


Employer's employees to terminate employment with the Employer or undertake
employment with its competitors. The obligations herein assumed by Participant
shall endure whether or not the remaining promises by either party remain to be
performed or shall be only partially performed.



11.4          Rights Not Assignable.

          Except for designation of a Beneficiary, benefits payable under this
Plan shall not be subject to assignment, conveyance, transfer, anticipation,
pledge, alienation, sale, encumbrance, or charge, whether voluntary or
involuntary, by the Participant (or any Spouse or Beneficiary of the
Participant), even if directed under a qualified domestic relations order or
other divorce order. A benefit payable under this Plan shall not be used as
collateral or security for a debt or be subject to garnishment, execution,
assignment, levy, or to another form of judicial or administrative process or to
the claim of a creditor through legal process or otherwise. An attempt to
anticipate, alienate, sell, transfer, assign, pledge, encumber, charge, or to
otherwise dispose of benefits payable, before actual receipt of the benefits, or
a right to receive benefits, shall be void and shall not be recognized.

11.5          Construction.

          The singular includes the plural, and the plural includes the
singular, unless the context clearly indicates the contrary. Capitalized terms
(except those at the beginning of a sentence or part of a heading) have the
meaning specified in this Plan. If a capitalized term is not defined in this
Plan, the term shall have, for purposes of this Plan, the stated definitions of
those terms in the Wolverine Retirement Income Plan as amended from time to
time.

11.6          Governing Law.

          To the extent not preempted by applicable federal law, this Plan shall
be governed by and interpreted under the laws of the State of Michigan.












-27-

--------------------------------------------------------------------------------


EXHIBIT A - 1

WOLVERINE WORLD WIDE, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
PARTICIPATION AGREEMENT


                                                            ("Employee") has
been notified by Wolverine World Wide, Inc. ("Employer") of the Employer's
intent to designate the Employee as a Participant in the Wolverine World Wide,
Inc. Supplemental Executive Retirement Plan ("Plan"). Employer and Employee have
signed this Agreement to effectuate Employee's Participant status and to agree
on certain terms relating to Employee's Participant status. Therefore, Employer
and Employee agree as follows:

                    1.           Participation Date. Employee will become a
Participant in the Plan effective                     , 19__. Employee agrees to
be bound by the provisions of the Plan.

                    2.          Years of Service. Employee's commencement date
for purposes of computing Years of Service under the Plan is                    
                    . Employee currently has           Years of Service.

                    3.          Average Earnings. Employee's current Average
Earnings is $________.

                    4.          Designated Percentage. The Designated Percentage
under Plan Section 5.1(a) is 2.4%.

                    5.          Designated Period. The Designated Period under
Plan Section 10.1 is 3 years.

                    6.          Deferred Compensation Agreement. Employer and
Employee agree that:

[Check one of the following]

 

[  ]

There is no deferred compensation agreement in effect as described in Plan
Section 5.4(a).

           

[  ]

There is a Deferred Compensation Agreement dated in effect as described in
Section 5.4(a) of the Plan and attached. Employee hereby

 




--------------------------------------------------------------------------------


 

 

relinquishes all rights under such Deferred Compensation Agreement, and agrees
to look solely to the terms of the Plan with regard to any computation of a
Minimum Benefit as provided in the Plan.

 


                    7.          Employment Relationship. Employee agrees that
the Plan shall not be construed to create a contract of employment between the
Employer and the Employee or to otherwise confer upon the Employee or other
person a legal right to continuation of employment or any rights other than
those specified herein. This plan shall not limit or affect the right of the
Employer to discharge or retire the Employee.

          This Plan does not constitute a contract on the part of the Employer
to employ Employee until age 65 or to continue his employment for any given
period of time, either fixed or contingent. Moreover, Employee does not by this
writing agree to continue in the employment of the Employer for any specified
interval of time. The employment relationship, therefore, shall continue for so
long as, but only for so long as, such employment is mutually satisfactory to
both parties. The Employer does not promise that Employee's employment will be
continued for such interval as to enable Employee to obtain all or any part of
the benefits under this Agreement.

                    8.          Confidentiality and Relationship. Employee
agrees to refrain from divulging any information of a confidential nature
including, but not restricted to, trade secrets, operating methods, the names of
the Employer's customers and suppliers and the relations of the Employer with
such customers and suppliers, or other confidential information; and to refrain
from using or permitting the use of such information or confidences by any
interests competitive with the Employer; irrespective of whether or not Employee
is then employed by the Employer, and to refrain from including, and from
causing inducements to be made to, the Employer's employees to terminate
employment with the Employer or undertake employment with its competitors. The
obligations herein assumed by Participant shall endure whether or not the
remaining promises by either party remain to be performed or shall be only
partially performed.

                    9.          Acknowledgments. Employee acknowledges the
Employer's rights to:

>           (a)          Amend or terminate the Plan at any time, subject to
> Section 11.1 of the Plan; and

>           (b)          To designate the Employee as an Inactive Participant at
> any time, as provided in Section 3.2 of the Plan; and

>           (c)          To make final decisions on any claim or dispute related
> to the Plan, as provided in Section 8.5 of the Plan; and




-2-

--------------------------------------------------------------------------------


>           (d)          To exercise any and all other rights of the Employer
> under the Plan, in the Employer's sole discretion, without any limitation
> other than as expressly set forth in the Plan.

                    Employee agrees that any amendment or termination of the
Plan shall automatically amend or terminate this Agreement, to the extent
permitted by the Plan.

                    10.          Amendments. Employee agrees that this Agreement
may not be amended orally, but only in a written amendment authorized by the
Company's Board of Directors and signed by the Plan Administrator.

                    IN WITNESS WHEREOF, the parties have signed this Agreement.




Date: ____________________

 

WOLVERINE WORLD WIDE, INC.


By:

--------------------------------------------------------------------------------

   

        Its:

 

--------------------------------------------------------------------------------

"Employer"

       

Date: ____________________

   

--------------------------------------------------------------------------------

"Employee"
















-3-

--------------------------------------------------------------------------------


EXHIBIT A - 2

WOLVERINE WORLD WIDE, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
PARTICIPATION AGREEMENT



                                                            ("Employee") has
been notified by Wolverine World Wide, Inc. ("Employer") of the Employer's
intent to designate the Employee as a Participant in the Wolverine World Wide,
Inc. Supplemental Executive Retirement Plan ("Plan"). Employer and Employee have
signed this Agreement to effectuate Employee's Participant status and to agree
on certain terms relating to Employee's Participant status. Therefore, Employer
and Employee agree as follows:

                    1.          Participation Date. Employee will become a
Participant in the Plan effective                     , 19__. Employee agrees to
be bound by the provisions of the Plan.

                    2.          Years of Service. Employee's commencement date
for purposes of computing Years of Service under the Plan is                    
                    . Employee currently has           Years of Service.

                    3.          Average Earnings. Employee's current Average
Earnings is $_________.

                    4.          Designated Percentage. The Designated Percentage
under Plan Section 5.1(a) is 2.0%.

                    5.          Designated Period. The Designated Period under
Plan Section 10.1 is 2 years.

                    6.          Deferred Compensation Agreement. Employer and
Employee agree that:

[Check one of the following]

 

[  ]

There is no deferred compensation agreement in effect as described in Plan
Section 5.4(a).

           

[  ]

There is a Deferred Compensation Agreement dated in effect as described in
Section 5.4(a) of the Plan and attached. Employee hereby relinquishes all rights
under such Deferred Compensation Agreement, and agrees to look solely to

 




--------------------------------------------------------------------------------


 

 

the terms of the Plan with regard to any computation of a Minimum Benefit as
provided in the Plan.

 


                    7.          Employment Relationship. Employee agrees that
the Plan shall not be construed to create a contract of employment between the
Employer and the Employee or to otherwise confer upon the Employee or other
person a legal right to continuation of employment or any rights other than
those specified herein. This plan shall not limit or affect the right of the
Employer to discharge or retire the Employee.

          This Plan does not constitute a contract on the part of the Employer
to employ Employee until age 65 or to continue his employment for any given
period of time, either fixed or contingent. Moreover, Employee does not by this
writing agree to continue in the employment of the Employer for any specified
interval of time. The employment relationship, therefore, shall continue for so
long as, but only for so long as, such employment is mutually satisfactory to
both parties. The Employer does not promise that Employee's employment will be
continued for such interval as to enable Employee to obtain all or any part of
the benefits under this Agreement.

                    8.          Confidentiality and Relationship. Employee
agrees to refrain from divulging any information of a confidential nature
including, but not restricted to, trade secrets, operating methods, the names of
the Employer's customers and suppliers and the relations of the Employer with
such customers and suppliers, or other confidential information; and to refrain
from using or permitting the use of such information or confidences by any
interests competitive with the Employer; irrespective of whether or not Employee
is then employed by the Employer, and to refrain from including, and from
causing inducements to be made to, the Employer's employees to terminate
employment with the Employer or undertake employment with its competitors. The
obligations herein assumed by Participant shall endure whether or not the
remaining promises by either party remain to be performed or shall be only
partially performed.

                    9.          Acknowledgments. Employee acknowledges the
Employer's rights to:

>           (a)          Amend or terminate the Plan at any time, subject to
> Section 11.1 of the Plan; and

>           (b)          To designate the Employee as an Inactive Participant at
> any time, as provided in Section 3.2 of the Plan; and

>           (c)          To make final decisions on any claim or dispute related
> to the Plan, as provided in Section 8.5 of the Plan; and




-2-

--------------------------------------------------------------------------------


>           (d)          To exercise any and all other rights of the Employer
> under the Plan, in the Employer's sole discretion, without any limitation
> other than as expressly set forth in the Plan.

                    Employee agrees that any amendment or termination of the
Plan shall automatically amend or terminate this Agreement, to the extent
permitted by the Plan.

                    10.          Amendments. Employee agrees that this Agreement
may not be amended orally, but only in a written amendment authorized by the
Company's Board of Directors and signed by the Plan Administrator.

                    IN WITNESS WHEREOF, the parties have signed this Agreement.




Date: ____________________

 

WOLVERINE WORLD WIDE, INC.


By:

--------------------------------------------------------------------------------

   

        Its:

 

--------------------------------------------------------------------------------

"Employer"

       

Date: ____________________

   

--------------------------------------------------------------------------------

"Employee"












-3-

--------------------------------------------------------------------------------


          The following persons have a percentage benefit multiplier under the
Supplemental Executive Retirement Plan (the "Plan") of 2.4% or 2.0%, as
indicated below, in lieu of the 1.6% of final average monthly remuneration
benefit multiplier described in the Plan:

 

2.4%

 

2.0%

 

 

 

 

 

 

 

Geoffrey B. Bloom

 

Owen S. Baxter

 

 

William J.B. Brown

 

Arthur G. Croci

 

 

Louis A. Dubrow

 

Richard C. DeBlasio

 

 

Steven M. Duffy

 

John Deem

 

 

V. Dean Estes

 

Gary G. Fountain

 

 

Stephen L. Gulis, Jr.

 

Ted Gedra

 

 

Blake W. Krueger

 

Blaine C. Jungers

 

 

Timothy J. O'Donovan

 

Jacques Lavertue

 

 

Robert J. Sedrowski

 

Thomas P. Mundt

 

 

 

 

Dan L. West

 

 

 

 

Nicholas P. Ottenwess

 